MORRIS, Judge.
A confederate of defendants’ testified that early in the evening of 24 December 1971, he entered the Sport Land Cycles building and took a minibike. He gained entrance by breaking a window with a rock wrapped in a shirt. After he got the window out, he entered through the window and took the bike out the back door. He then rode the bike down the Mispah Church Road to the trailer court where defendants lived. Barrow asked him where he got the bike and was told that it came from the Sport Land Cycles shop. Later Barrow said he wanted one, too; so Barrow and the witness “doubled” on the bike and went back to the Sport Land Cycles shop. They went in the back door, left unlocked by the witness, and got another motorcycle and a helmet. Later the witness, Barrow, and Land went back and again entered the shop and got another motorcycle for Land. They rode around a good part of the night and then hid the motorcycles, each in a different place. They later *679sold the motorcycles. Very shortly after the sale, they were arrested.
Defendants did not testify nor put on any evidence. On the breaking and entering count, each defendant was sentenced to a term of 24 months in the Rockingham County jail. On the felonious larceny count, each defendant was sentenced to a term of not less than five years nor more than seven years in the State Department of Correction.
Defendants do not bring forward any exceptions or assignments of error. The appeal itself, however, presents the face of the record for review.
We have carefully reviewed the record and find no error. The indictments were proper in form, the defendants were ably represented by competent counsel who adequately protected their rights, and the sentences imposed are within the statutory limits.
The judgments from which defendants appealed are
Affirmed.
Judges Brock and Vaughn concur.